Citation Nr: 1646348	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  09-26 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure or secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Karen Vessell, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified at a hearing conducted via video conference before a Veterans Law Judge (VLJ) in June 2014.  A copy of the hearing transcript is of record.  In July 2016, the Veteran was notified that the VLJ who conducted the Veteran's hearing was unavailable to participate in deciding the appeal.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2015).  Therefore, the Veteran was offered an opportunity for a new hearing in this case.  The Veteran did not respond to this notification letter.  Accordingly, the Veteran's appeal was reassigned to the undersigned VLJ for a decision.  38 C.F.R. § 19.3 (b).

In August 2014, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's August 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issue of entitlement to service connection for hypertension, to include as due to Agent Orange exposure or secondary to service-connected diabetes mellitus, type II is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran had a left ear pre-existing hearing loss disability for VA purposes at examination, acceptance, and enrollment for service, which was not worsened beyond natural progress by service.

2.  Right ear hearing loss was not manifested during service, sensorineural right ear hearing loss was not exhibited within the first post service year, and current right ear hearing loss is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2015).

2.  The criteria for establishing service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.385, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2008.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains service treatment records, post service VA treatment records, social security administration (SSA) records, lay statements, and VA examination reports.  There is no indication of relevant, outstanding records that would support the Veteran's claims decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Board finds that the August 2014 remand instructions have been substantially met.  The Veteran was afforded a VA examination in August 2015 to specifically determine the nature and etiology of his bilateral hearing loss in accordance with the August 2014 Board remand directives.  Medical evidence of record is sufficient to decide this appeal.

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided on appeal.

II. Service Connection Laws and Regulations

For disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A.
§§ 1110, 1131. 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For specific "chronic" diseases, there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303 (b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303 (b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

Organic diseases of the nervous system are included among the enumerated chronic diseases and these may include sensorineural hearing loss.  For sensorineural hearing loss as a bilateral condition to have become manifest to a degree of 10 percent, there must be a diagnosis that conforms to 38 C.F.R. § 3.385, and such combination of auditory threshold measurements and speech recognition scores (or auditory threshold measurements alone in the case of an exceptional pattern) as would produce a 10 percent rating under Table VII of 38 C.F.R. § 4.85 (2015). 

A. Left Ear Hearing Loss 

At the outset, the Board notes that the Veteran has a left ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385 as shown on a May 2009 VA audio examination and an August 2015 VA audio examination.  See May 2009 and August 2015 VA examination reports; see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (requirement of a current disability satisfied when claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim).

In regard to in-service acoustic trauma, the Veteran's DD 214 reflects that his military occupational specialty (MOS) involved artillery with the United States Army Pacific (USARPAC).  In addition, the Veteran has maintained in written statements, testimony, and during VA examinations, conducted throughout the appeal period, that he was exposed to noise while assigned to several different heavy artillery units during service.  The Veteran's DD-214 confirms that he served in an artillery unit of the USARPAC from January 22, 1970 to November 6, 1970.  The Board accordingly finds that the provisions of 38 U.S.C.A. § 1154 (a) are for application in this case, and the Veteran's statements regarding acoustic trauma from weapon noise are credible, competent, and consistent with the circumstances of his military service and establish that he indeed suffered acoustic trauma in service.

Service department audiometric test results dated prior to October 31, 1967, were recorded in standards set by the American Standards Association (ASA).  Since November 1, 1967, service department audiometric test results have been reported in standards set forth by the International Standards Organization-American National Standards Institute (ISO-ANSI).  Consequently, audiometric results dated prior to November 1967 must be converted from ASA units to ISO-ANSI units.  Conversion requires adding: 15 units at 500 Hz, 10 units at 1000 Hz, 10 units at 2000 Hz, 10 units at 3000 Hz, and 5 units at 4000 Hz.

While the audiometric testing performed at enlistment occurred after November 1, 1967, the examination report nevertheless indicated that the results were reported in "ASA" units under the old testing.  Converting ASA units to ISO units, the Veteran's enlistment examination in June 1969 showed auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear of 20, 15, 15, 10, and 40.

As the Veteran had an auditory threshold of 40 at 4000 Hertz, he met the criteria for a left ear hearing loss disability under 38 C.F.R. § 3.385.  See also McKinney v. McDonald, 28 Vet. App. 15 (2016) (holding that some degree of hearing loss would nonetheless be entitled to the presumption of soundness under 38 U.S.C. § 1111 if the hearing loss did not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385).  Thus, the presumption of sound condition at service entrance does not attach with respect to the Veteran's left ear, and his claim of entitlement to service connection for a left ear hearing loss disability is one for aggravation.  As the Veteran's pre-existing left ear hearing loss disability was noted at the time of entry into service, service connection may be granted only if it is shown that such was aggravated beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If any in-service increase in severity of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306. 

The primary question then is whether the Veteran's preexisting left ear hearing loss disability is shown to have increased in severity during active service.  In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297   (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

An October 1970 separation examination reflects audiometric testing, which revealed left ear decibel thresholds of 5, 5, 0, and 35 at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  Decibel thresholds at 3000 hertz were not reported.

The Board notes that the 1970 report does not indicate whether ASA or ISO-ANSI standards were used.  To reiterate, VA policy is that only service department audiometer test results prior to October 31, 1967 are assumed to have been reported in ASA units, rather than the current ISO units, unless otherwise noted.  Nonetheless, assuming that the October 1970 audiological examination was reported in ASA standards, even with conversion, the thresholds remained constant when comparing the Veteran's enlistment examination and separation examination.  (Thresholds at 3,000 hertz were not recorded at separation).

The Veteran filed his claim of entitlement to service connection for bilateral hearing loss in May 2008.  In developing the claim, the RO obtained a VA examination and medical opinion.  A May 2009 examination report shows hearing loss for VA purposes in the left ear.  Specifically, left ear decibel thresholds of 40, 45, 60, 75, and 85 were shown at the respective frequencies of 500, 1000, 2000, 3000 and 4000 hertz.  See 38 C.F.R. § 3.385 (For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is...26 decibels or greater).  The Veteran reported bilateral gradually progressive hearing loss beginning two to three years after returning from Vietnam.  The examiner opined that the Veteran's left ear hearing loss was not caused by or a result of military noise exposure.  The audiologist reasoned that as the Veteran had mild hearing loss upon entrance into and separation from the military in the left ear, and because the Veteran reported an onset of hearing loss two to three years after separation, it was deemed that the current left ear hearing loss was not related to his military noise exposure.

Pursuant to the August 2014 Board remand, the Veteran was afforded a VA examination in August 2015.  The examiner stated that a review of the claims file and service records revealed the Veteran to have pre-existing hearing loss in the left ear at the entrance audiology examination with no significant threshold shifts noted when comparing the enlistment and separation examinations.  The examiner stated that although the Veteran reported during the current examination that his hearing loss began on his return from Vietnam, the audiogram was the objective standard for noise injury, and because there were no significant threshold shifts having occurred during active duty service, there was no evidence that the Veteran's military noise exposure caused a permanent noise injury affecting hearing sensitivity.  The examiner also noted that the Veteran reported a history of noise exposure following his military service.  Therefore, the examiner opined that the Veteran's current hearing loss was deemed less likely as not (less than 50/50 probability) caused by, aggravated by, or a result of military noise exposure. 
After a review of all of the evidence, the Board finds that a preponderance of the evidence is against any permanent worsening of the Veteran's left ear pre-existing hearing loss due to his service.  The Board acknowledges the Veteran's testimony that he was exposed to loud noises during his service while assigned to artillery units.  However, the question of whether a pre-existing left ear hearing loss was aggravated beyond its natural progress as a result of military service falls outside of the realm of common knowledge of a lay person, because it is a medical determination that is too complex to be made on lay observation.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

The Veteran has not demonstrated any specialized knowledge or expertise to indicate that he is capable of rendering a competent medical opinion.  Even if his assertions were competent evidence, they are outweighed by the audiometry findings at entrance and separation, and by the findings of the August 2015 VA examiner, in particular, a specialist in audiology, who found that there was no evidence of an increase in severity of the Veteran's left ear hearing loss as a result of service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the conclusion that the Board did not improperly discount the weight of a lay opinion in finding medical expert's opinion more probative on the issue of medical causation).

Finally, as the evidence fails to demonstrate the Veteran had left ear hearing loss to a compensable degree within one year of separation from service, his left ear hearing loss may not be presumed to have been aggravated by his military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309, 4.85, 4.86.

As there is no competent evidence of an increase in severity of the Veteran's left ear hearing loss during service, the Board determines that the evidence does not reflect that the Veteran's pre-existing left ear hearing loss was aggravated as a result of his service.

Thus, the Board concludes that the Veteran's left ear hearing loss pre-existed his entry into service and was not aggravated by his service.  Service connection for left ear hearing loss is therefore not warranted.

B. Right Ear Hearing Loss

The Veteran also seeks service connection for right ear hearing loss.  As noted above, exposure to acoustic trauma in service is conceded.

Turning to the Veteran's service treatment records, converting ASA units to ISO units, at the June 1969 enlistment examination, the Veteran's audiological examination revealed right ear decibel thresholds of 20, 15, 15, 10, and 5 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.   

The Board finds that the audiometric readings at enlistment show that hearing loss of the right ear did not pre-exist his period of service.  Therefore, the Veteran's right ear is presumed to have been in sound condition at entry to service in June 1969.

At the October 1970 separation examination, the Veteran's audiological examination revealed right ear decibel thresholds of 5, -10, -10, and -5 at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  Decibel thresholds at 3000 hertz were not reported.  

As noted in the discussion of the Veteran's left ear, the Board notes that the 1970 report does not indicate whether ASA or ISO-ANSI standards were used.  The Board further notes that VA policy is that only service department audiometer test results prior to October 31, 1967 are assumed to have been reported in ASA units, rather than the current ISO units, unless otherwise noted.  Although not dated prior to October 31, 1967, because the negative numbers indicate that ASA units were used in this audiogram, it has been converted from ASA to ISO-ANSI units.  Nonetheless, assuming that the October 1970 audiological examination was reported in ASA standards, even with conversion, the Veteran would still have normal hearing at all frequencies.  Thus, the Board finds that the audiometric test results at separation revealed findings of normal hearing at separation for VA purposes. 

The earliest post-service evidence of hearing loss is the May 2009 VA audiological examination report reflecting hearing loss in the right ear.  During the May 2009 VA audiological examination, testing revealed bilateral hearing loss for VA compensation purposes.  The diagnosis was bilateral mild to severe sensorineural hearing loss.  The Veteran reported bilateral gradually progressive hearing loss beginning two to three years after returning from Vietnam.  The examiner opined that the Veteran's right ear hearing loss was not caused by or a result of military noise exposure.  The audiologist reasoned that as the Veteran showed normal hearing upon entrance into and separation from the military in the right ear, and because the Veteran reported an onset of hearing loss two to three years after separation, it was deemed that the current hearing loss was not related to his military noise exposure.

Upon VA examination in August 2015, the examiner noted the Veteran's report that he first became aware of his hearing loss after returning from Vietnam (within a few months).  It was also noted that military noise exposure was positive for artillery and an eight inch Howitzer; hearing protective device use was denied.  Occupational noise exposure was also positive for working in a copper tubing factory where hearing protection was not required.  Recreational noise exposure was positive for hunting with a small caliber weapon without hearing protection.  Following review of the Veteran's claims file, interview and examination of the Veteran, the VA examiner opined that the Veteran's right ear hearing loss was not at least as likely as not caused by or a result of his military service.  The examiner explained that a review of the Veteran's claims file and service treatment records revealed the Veteran to have normal hearing sensitivity at both the entrance and separation examinations with no significant threshold shifts.  "Although the Veteran has reported today that his hearing loss began on his return from Vietnam, the audiogram is the objective standard for noise injury, and because the Veteran's hearing was normal at separation with no significant threshold shifts having occurred during active duty service, there is no evidence that the Veteran's military noise exposure caused a permanent noise injury affecting his hearing sensitivity."  The examiner also noted that the Veteran reported a history of noise exposure following his military service.  Thus, the Veteran's current hearing loss was deemed less likely as not caused by or a result of military noise exposure.

The Board finds persuasive the August 2015 VA examiner's conclusion that the Veteran's right ear hearing loss was not caused by or a result of military noise exposure and accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records and consideration of the Veteran's reports of when his right hearing loss began, and also contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Here, the examiner's observation that right ear audiometry test results were normal upon entrance and discharge supports the conclusion.  Moreover, the examiner noted that the Veteran experienced civilian occupational and recreational noise exposure where hearing protection was not required and not used, respectively.  Finally, there is also no contrary opinion of record.  

The Board acknowledges the Veteran's belief that his right ear hearing loss is related to in-service noise exposure.  See October 2008 Notice of Disagreement (NOD).  The Board finds the Veteran is competent to attest to his noise exposure he experienced during service, and finds his statements of noise exposure credible based on his experiences of serving within artillery units.  The Board concedes that the Veteran had noise exposure during his military service.  However, the Veteran is not competent to provide an opinion that his current right ear hearing loss is due to his in-service noise exposure as he does not have the requisite medical expertise.  The VA audiologist was aware of the Veteran's in-service noise exposure per review of the claims folder, but concluded that his right ear hearing loss was not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinion of the VA audiologist, which reflect that his right ear hearing loss is not due to noise exposure in service.

The question involved regarding causation is medical in nature.  As discussed above, the medical opinions of the August 2015 VA audiologist, in particular, (based on a review of the claims file and with knowledge of the Veteran's in-service duties and in-service complaints) were negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence regarding the claimed right ear hearing loss.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for right ear hearing loss.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.


REMAND

Hypertension

The Veteran contends that he has hypertension that is related to service.  He has additionally asserted that his hypertension is secondary to his service-connected diabetes mellitus, type II.

The evidence shows that the Veteran has hypertension and August 2015 and February 2016 VA examination reports addressed the possible relationship between his hypertension and his active service and service-connected diabetes mellitus, type II.  However, an opinion has not yet been provided as to the possibility of a relationship between the Veteran's hypertension and his presumed exposure to herbicide agents such as Agent Orange.

Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, a remand for a medical opinion is warranted for the hypertension claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to a physician in connection with the hypertension claim.  The physician should review the evidence in the claims file.

The physician should then provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension had its onset during, or is otherwise related to, his active service.

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

The physician should provide a complete rationale or explanation for all opinions reached.

2. Readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case with an appropriate period of time allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


